                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WHITNEY N. FELDER,                           :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-3525
                                             :
EX- CAROLYN W. COLVIN, et al.,               :
     Defendants.                             :

                                             ORDER

       AND NOW, this 26th day of November, 2019, upon consideration of Plaintiff Whitney

N. Felder’s Motion to Proceed In Forma Pauperis (ECF No. 7), and pro se Amended Complaint

(ECF No. 5) it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Amended Complaint is DEEMED filed.

       3. The Amended Complaint is DISMISSED WITH PREJUDICE for the reasons

stated in the Court’s Memorandum. However, nothing in this Order should be construed to

prevent Felder from proceeding in her previously-filed social security case, Felder v. Berryhill,

Civ. A. No. 19-151 (E.D. Pa.).

       4. The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:

                                                             /s/Wendy Beetlestone, J.

                                             WENDY BEETLESTONE, J.
